Citation Nr: 0302624	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  93-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for bilateral hammertoe 
deformities with bunions and blisters.

3.  Entitlement to service connection for circulatory 
problems of the lower extremities.

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  He also served in the Army Reserve from 
February 1976 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions rendered in September 1991 and 
March 1992.  In September 1994 and July 1999, the Board 
remanded the veteran's claims to the RO for further 
evidentiary development. 


FINDINGS OF FACT

1.  Pes planus, bilateral hammertoe deformities with bunions 
and blisters, circulatory problems of the lower extremities, 
and hypertension were not manifest during service or for many 
years thereafter; hypertension was not manifest to a 
compensable degree during the first post service year.

2.  The probative, competent evidence of record does not 
establish that pes planus, bilateral hammertoe deformities 
with bunions and blisters, circulatory problems of the lower 
extremities, and hypertension are not linked to service on 
any basis.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991& Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  Bilateral hammertoe deformities with bunions and blisters 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

3.  Circulatory problems of the lower extremities were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1974 to 
February 1976.  He also served in the Army Reserve from 
February 1976 to February 1980.

A review of the veteran's service medical records shows that 
on enlistment examination in February 1974, his feet, 
vascular system and heart were normal.  Blood pressure was 
112/64.  On quadrennial examination in January 1978, his 
feet, vascular system, and heart were again noted as normal.  
Blood pressure was 108/68.  The service medical records on 
file are otherwise not pertinent to the disorders on appeal.

A 1977 private medical record shows that the veteran's blood 
pressure was 100/64.   A 1979 private medical record reflects 
his blood pressure was 110/60.


Outpatient treatment records, dated in the late 1980s and 
early 1990s, shows that the veteran presented for treatment 
of hypertension, varicosities, hammertoes, and bunion 
deformities.  He applied for safety shoes in the late 1980s 
and 1990s. 

A December 1991 VA general medical examination report shows 
that the veteran reported that he was diagnosed as having 
hypertension after a motor vehicle accident in 1989.  He said 
he was now on medication and was totally asymptomatic.  He 
related that he was diagnosed as having varicose veins in 
1976.  The diagnoses included a hammer toe deformity with 
blisters and bunions of both feet, pes planus, superficial 
varicose veins involving both lower extremities 
(asymptomatic), essential hypertension (not found at 
present).

A December 1991 VA podiatry examination report shows that the 
veteran related that he had swollen feet on prolonged 
standing.  He said he had flat feet since childhood.  He said 
his flatfeet first became symptomatic during basic training.  
The impressions included congenital pes planus, and no hammer 
toe deformities on either foot. 

At a June 1992 RO hearing, the veteran reported that he 
started having foot problems in service as he was given boots 
that were the wrong size.  He said that he went to the 
dispensary 20 to 25 times for treatment of foot problems.  He 
said he was given treatment for corns and swollen feet.  He 
said he continued to have foot problems during his Reserve 
service.  He also said he had circulatory problems during 
active duty.  He said his veins jumped out of his skin.  He 
also said he was on blood pressure medication. 
 
VA outpatient treatment records, dated in the early to mid 
1990s, shows that the veteran was treated for foot 
complaints, including pes planus, callosities, and 
hyperkeratoses 




An April 1995 VA foot examination report shows that the 
veteran indicated he was not aware of any deformities of the 
feet until he went into basic training.  While in basic 
training, he said, he was prescribed special shoes because of 
flat feet, corns and calluses.  Following an examination, the 
diagnoses were moderate pes planus of the feet, and a 
hammertoe deformity of the 5th toe of the right foot.

An April 1995 VA arteries/veins examination report shows that 
the veteran reported that he started having pain in his lower 
extremities in February 1994.  He said he was examined by his 
private physician who was unable to determine the etiology of 
his condition.  He also said he was told that he could have a 
possible circulatory condition of the lower extremities.  
Following an examination, the diagnoses included peripheral 
vascular disease involving both lower extremities (not found 
at present) 

An April 1995 VA hypertension examination report shows that 
the veteran reported that in 1976, during a routine service 
examination, he was diagnosed as having hypertension.  He 
said he was treated on an outpatient basis, and received 
medication which he has been on ever since.  Following an 
examination, the diagnoses included essential hypertension. 

An April 1995 VA X-ray of the feet revealed osteoarthritis 
changes on the left foot, and a normal right foot. 

An April 1998 VA foot examination report shows that the 
veteran reported having received foot treatment in service 
for blisters and corns.  He said he missed some duty due to 
foot pain.  He said he did not receive any special shoes or 
inserts.  Following an examination, it was noted that he had 
mild pes planus, no hammertoes, and no appreciable varicose 
veins. 

An August 1998 VA X-ray study of the feet revealed "negative 
bilateral feet."


A September 1998 VA foot examination report shows that the 
veteran reported that during basic training in the 1970s he 
was given a pair of boots that were too tight.  He said the 
boots caused him to develop calluses and blisters.  He said 
he received treatment for his symptoms but was never given 
arch supports for his painful flat feet.  He also said he had 
varicose veins.  In 1988, he was diagnosed as aching painful 
bunions and hammertoes.  In 1989, it was noted he was treated 
for painful corns and hammertoe deformities.  Following an 
examination, the diagnoses were flexible flat foot deformity 
of the feet, and mild hallux abductor valgus of the feet. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
in or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).  

Service incurrence for hypertension will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c).  However, 
congenital or development defects may be service-connectable 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOPGCPREC 82-90. 

The CAVC has held that in order to prevail in the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, as service connected, unless clearly 
attributed to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist


There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the September 1991 and March 1992 
RO decisions.  


The discussion in the RO's decisions, the statement of the 
case (SOC) issued in March 1992, the supplemental statement 
of the case (SSOC) issued in November 1992, December 1998, 
February 1999, and July 2002, the Board remands in 1994 and 
1999, and in numerous letters over the years informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims and notice of how his claims were still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the case two 
times, in 1994 and 1999, in part, in an effort to obtain all 
outstanding service and Reserve records.  All responses 
received are either to the effect that all of the veteran's 
service and Reserve records have already been forwarded to 
the RO or that there are no remaining records.  As such, 
further efforts to obtain any records would be futile.  

Further, it is noted that the veteran has reported that he 
cannot remember the name of the physician who treated him 
shortly after service; as such, no further efforts need be 
expended in this regard.  Finally, it is noted that the 
veteran was provided with comprehensive VA examinations in 
1991, 1995, and 1998.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Service Connection

Pes Planus and Hammertoe Deformities with Bunions and 
Blisters

The veteran's service medical records are silent for any foot 
problems, including pes planus, hammertoes, bunions, or 
blisters.  Rather, examinations conducted in 1974 and 1978 
disclosed that his feet were normal.  

Pes planus and hammertoe deformities with bunions and 
blisters were first noted in the 1990s, many years after the 
conclusion of the veteran's active and Reserve service.  
Numerous VA examinations were conducted over the years.  A VA 
examination in 1991 noted a diagnosis of congenital pes 
planus, and a hammertoe deformity with blisters and bunions 
of both feet; a VA examination in 1995 noted a diagnosis of 
moderate pes planus and a hammertoe deformity of the 5th toe 
of the right foot; and an April 1998 VA examination noted 
mild pes planus and no hammertoes.  

None of the VA examinations link the veteran's foot problems 
to service.  In fact, there is no medical evidence on file 
which provides an etiological link between service and any 
current bilateral pes planus or bilateral hammertoes with 
bunions and blisters (assuming such exists, currently).  
(Specifically, there is no medical evidence of incurrence, 
aggravation or a super imposed injury.)  

Absent medical evidence establishing a nexus to service, the 
veteran's claims of service connection for pes planus and 
bilateral hammertoes with bunions and blisters must be 
denied. 

The veteran's assertions of having received extensive foot 
treatment in service are acknowledged but are not borne out 
by the objective evidence of record.  Again, given the lack 
of an etiological link between service and any pes planus or 
hammertoes, the claims are denied. 


Circulatory Problems

The veteran's vascular system was normal on enlistment 
examination in February 1974, and later on quadrennial 
examination in January 1978.  

Varicosities were first noted, in the late 1980s and early 
1990s, many years after service.  In December 1991, the 
veteran underwent a VA general medical examination and was 
diagnosed as having superficial varicose veins involving both 
lower extremities (asymptomatic).  On VA examination in April 
1995, the diagnoses included peripheral vascular disease 
involving both lower extremities (not found at present). 

In sum, the Board concludes that there is no evidence of an 
etiological link between any current circulatory problems and 
a disease or injury in service.  In this regard, it is noted 
that the veteran was never noted as having circulatory 
problems in service; rather, this condition was first 
medically documented many years after service.  Further, 
there is some question as to whether the veteran currently 
has circulatory problems.  Again, it is noted that the April 
1995 VA examination noted that peripheral vascular disease 
involving both lower extremities was not noted on 
examination.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).  



However, assuming that circulatory problems do indeed exist, 
there is still no etiological link of record, as such, the 
veteran's claim for service connection must be denied.


Hypertension 

From the outset, the veteran's assertions regarding inception 
are acknowledged.  Specifically, he has variously reported 
that hypertension first began in service in the 1970s, and 
began in 1989.  

The veteran's service medical records show that his heart was 
normal on enlistment examination in February 1974 and on 
quadrennial examination in January 1978.  

Blood pressure readings, during the 1970s, were essentially 
normal, with systolic pressure between 100-112 and diastolic 
pressure between 60-68.  

Post-service medical evidence shows that when the veteran was 
examined by VA in December 1991, essential hypertension was 
not noted.  However, it is noted that private outpatient 
treatment records from the early 1990s do reveal mild 
hypertension.  On VA examination in April 1995, hypertension 
was objectively noted. 

In sum, the Board concludes that there is no evidence, from 
VA or other sources, providing an etiological link between 
any current hypertension and a disease or injury in service.  

Again, hypertension was noted many years after service.  As 
such, the veteran's claim of service connection for 
hypertension must be denied.




All Claims

While the veteran appears to argue that his pes planus, 
bilateral hammertoe deformities with bunions and blisters, 
circulatory problems of the lower extremities, and 
hypertension are related to service, he is not competent to 
render such an opinion as he is a layman, possessing no 
medical expertise or training in the area of medical 
diagnosis or etiology.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  

The Board has carefully considered the rule, but is unable to 
find that the positive and negative evidence is, under the 
applicable law, in balance.  Instead, the great weight of 
evidence is against the veteran's service connection claims 
and, thus, the rule is inapplicable.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for bilateral hammertoe 
deformities with bunions and blisters is denied.

Entitlement to service connection for circulatory problems of 
the lower extremities is denied.


Entitlement to service connection for hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

